
	
		II
		110th CONGRESS
		1st Session
		S. 48
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Ensign (for himself,
			 Mr. DeMint, and Mr. Inhofe) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To return meaning to the Fifth Amendment by limiting the
		  power of eminent domain.
	
	
		1.Short titleThis Act may be cited as the Private
			 Property Rights Protection Act.
		2.FindingsCongress finds the following:
			(1)The founding
			 fathers held dear the fundamental rights associated with the ownership of
			 private property.
			(2)In 1788, James
			 Madison recognized the connection between freedom and property rights when he
			 wrote in Federalist No. 10 that the right to own property originates in free
			 thought and that it is the Government’s job to protect such rights.
			(3)In 1792, in an
			 essay entitled Property, James Madison wrote, where an
			 excess of power prevails, property of no sort is duly respected. No man is safe
			 in his opinions, his person, his faculties, or his possessions..
			(4)In the
			 Property essay, James Madison also wrote, Government is
			 instituted to protect property of every sort. . . . This being the end of
			 government, that alone is a just government, which impartially secures to every
			 man, whatever is his own..
			(5)In 1775, the
			 Virginia patriot Arthur Lee wrote, The right of property is the guardian
			 of every other right, and to deprive a people of this, is in fact to deprive
			 them of their liberty..
			(6)In 1783, Benjamin
			 Franklin wrote, All the property that is necessary to a Man, for the
			 Conservation of the Individual and the Propagation of the Species, is his
			 natural Right, which none can justly deprive him of..
			(7)In 1787, John
			 Adams wrote, The moment the idea is admitted into society that property
			 is not as sacred as the laws of God, and that there is not a force of law and
			 public justice to protect it, anarchy and tyranny commence..
			(8)In 1795, Supreme
			 Court Justice William Patterson wrote, in the case Vanhorne’s Lessee v.
			 Dorrance: From these passages it is evident; that the right of acquiring
			 . . . property, and having it protected, is one of the natural, inherent, and
			 unalienable rights of man. Men have a sense of property: Property is necessary
			 to their subsistence, and correspondent to their natural wants and desires; its
			 security was one of the objects, that induced them to unite in society. No man
			 would become a member of a community, in which he could not enjoy the fruits of
			 his honest labor and industry. The preservation of property then is a primary
			 object of the social compact, and . . . was made a fundamental
			 law..
			(9)In 1798, the
			 Supreme Court considered the case of Calder v. Bull, in which Justice Samuel
			 Chase recognized that government action which is contrary to the great
			 first principles of the social compact, cannot be considered a rightful
			 exercise of legislative authority which he explained with the following
			 example: . . . a law that takes property from A and gives it to B: It is
			 against all reason and justice, for a people to entrust a Legislature with such
			 powers . . . ..
			(10)On March 6,
			 1860, Abraham Lincoln stated that the institution of slavery is reprehensible
			 because it offends the right of man to keep the fruits of his own labor and
			 thus denies man the right to own property.
			(11)In a stark
			 departure from the honor and recognition given individual private property
			 rights under the United States Constitution, the United States Supreme Court in
			 the case of Kelo v. City of New London, issued a decision on June 23, 2005, by
			 a 5 to 4 vote, that eminent domain may be used to seize property for the
			 purpose of private economic development.
			(12)Justice Sandra
			 Day O’Connor rightly stated in her dissenting opinion in Kelo, the
			 government now has license to transfer property from those with fewer resources
			 to those with more. The Founders cannot have intended this perverse
			 result..
			(13)Justice O'Connor
			 further wrote, any property may now be taken for the benefit of another
			 private party, but the fallout from this decision will not be random. The
			 beneficiaries are likely to be those citizens with disproportionate influence
			 and power in the political process, including large corporations and
			 development firms..
			(14)Justice O’Connor
			 also wrote about the effects of the Kelo ruling: To reason, as the Court
			 does, that the incidental public benefits resulting from the subsequent
			 ordinary use of private property render economic development takings for
			 public use is to wash out any distinction between private and public
			 use of property—and thereby effectively to delete the words for public
			 use from the Takings Clause of the Fifth Amendment..
			(15)Justice Clarence
			 Thomas wrote, I do not believe that this Court can eliminate liberties
			 expressly enumerated in the Constitution..
			(16)The City Council
			 of New London, Connecticut, created the New London Development Corporation
			 (NLDC) as a 501(c)(3) non-profit organization and authorized the
			 NLDC to purchase property or to acquire private property for economic
			 development purposes by exercising eminent domain in the City’s name.
			(17)NLDC’s actions,
			 which were the subject of the lawsuit in the Kelo case, were made possible by
			 numerous Federal grants and direct appropriations, including: $2,000,000 from
			 the Economic Development Administration in 2001, $750,000 from the Department
			 of Labor in 2000, $125,000 from the Fannie Mae Foundation in 2000, and an
			 earmark of $100,000 in the FY2001 VA–HUD appropriations Act (Public Law
			 106–988).
			(18)The Kelo
			 decision stands as a repudiation of the principle of the Fifth Amendment, as
			 embodied by the writings of James Madison, Benjamin Franklin, John Adams, and
			 Abraham Lincoln, and also as had previously been recognized by the Supreme
			 Court.
			(19)Congress has
			 encouraged the State and local governments’ practice of using eminent domain to
			 further economic development by using the Federal purse strings to incentivize
			 such practices through Federal grants and direct appropriations.
			(20)Congress has
			 also created extensive tax-based incentives to encourage State and local
			 governments to condemn private property for economic development
			 purposes.
			(21)In a joint
			 amicus brief, the National Association for the Advancement of Colored People
			 and the American Association of Retired Persons stated, The takings that
			 result [from the Court's decision in Kelo] will disproportionately affect and
			 harm the economically disadvantaged and, in particular, racial and ethnic
			 minorities and the elderly..
			(22)The Supreme
			 Court’s decision to expand eminent domain is also troubling for religious
			 institutions, as this ruling will disproportionately negatively impact these
			 institutions as they are often non-profit and almost universally tax-exempt. As
			 a result, the property owned by religious institutions is particularly
			 vulnerable to this type of taking, as the ruling of the court disfavors
			 non-profit, tax-exempt property owners in favor of for-profit, tax generating
			 businesses.
			(23)It is in the
			 best interest of the American people for Congress to prohibit Federal funding
			 and to restrict tax benefits from accruing to any person, party, or
			 governmental authority who would seek to acquire private property through
			 seizure by eminent domain for economic development purposes.
			(24)Congress can
			 restrict the use of Federal funds and the availability of Federal tax
			 incentives to discourage the activities of State and local governments.
			(25)It is the
			 responsibility and obligation of Congress to act to protect private property
			 rights and to further the protections afforded to private parties by the United
			 States Constitution under the Fifth Amendment and to prevent the unjust use of
			 the power of eminent domain.
			3.DefinitionsFor purposes of this Act:
			(1)Acquiring
			 partyThe term “acquiring party” means any person or party that
			 acquires a real property interest from a condemning authority, which took title
			 to such real property interest by the use of eminent domain or the threat of
			 the use of eminent domain, including any—
				(A)individual;
				(B)trust;
				(C)charity;
				(D)corporation;
				(E)partnership;
			 or
				(F)limited liability
			 company.
				(2)Blighted
			 propertyThe term blighted property includes
			 any—
				(A)property which
			 because of physical condition, use, or occupancy constitutes a public nuisance
			 or attractive nuisance;
				(B)dwelling which,
			 because it is dilapidated, unsanitary, unsafe, vermin-infested, or lacking in
			 the facilities and equipment required by the housing code of the municipality,
			 is unfit for human habitation;
				(C)structure which
			 is a fire hazard, or is otherwise dangerous to the safety of persons or
			 property;
				(D)structure the
			 utilities, plumbing, heating, sewer, or other utility services of which have
			 been disconnected, destroyed, moved, or rendered ineffective such that the
			 property is unfit for its intended use;
				(E)vacant or
			 unimproved lot or parcel of ground in a predominately built-up-neighborhood,
			 which by reason of neglect or lack of maintenance has become a place for
			 accumulation of trash and debris or a haven for rodents or other vermin;
				(F)property that has
			 tax delinquencies exceeding the fair market value of the property;
				(G)property with
			 code violations affecting health or safety that has not been substantially
			 rehabilitated within 1 year of the receipt of notice to rehabilitate from the
			 appropriate housing code enforcement agency; or
				(H)abandoned
			 property.
				(3)Condemning
			 authorityThe term “condemning authority” means any authority,
			 utility, or co-operative which exercises the power of eminent domain either
			 directly or by a delegation of power, including any—
				(A)State;
				(B)county;
				(C)municipality,
				(D)city;
				(E)town, whether
			 private or public;
				(F)corporation,
			 whether for profit or not for profit; and
				(G)district.
				(4)GovernmentFor
			 purposes of sections 6, 7, and 8, the term government—
				(A)means—
					(i)a
			 State, county, municipality, or other governmental entity created under the
			 authority of a State;
					(ii)any branch,
			 department, agency, instrumentality, or official of an entity listed in clause
			 (i); and
					(iii)any other
			 person acting under color of State law; and
					(B)includes the
			 United States, a branch, department, agency, instrumentality, or official of
			 the United States, and any other person acting under color of Federal
			 law.
				(5)Incidental
			 economic benefitThe term “incidental economic benefit”—
				(A)means the use of
			 any property for any project that is neither—
					(i)a
			 public use; or
					(ii)a
			 public purpose; and
					(B)includes projects
			 which rely on eminent domain to acquire property and which are done—
					(i)for
			 the purpose of enhancing or increasing the tax base of a condemning
			 authority;
					(ii)for the purpose
			 of creating jobs within the jurisdiction of a condemning authority; or
					(iii)in furtherance
			 of economic development.
					(6)Property
			 ownerThe term “property owner” means any person with a real
			 property interest, whether possessory or not, that is being taken under the
			 power of eminent domain.
			(7)Public
			 purposeThe term “public purpose”—
				(A)means the use of
			 property acquired by eminent domain that furthers a legitimate governmental
			 purpose to directly and substantially protect the health, safety, and welfare
			 of the public; and
				(B)includes—
					(i)condemnation of
			 any severely blighted property;
					(ii)the development
			 of any property to provide public utilities, including—
						(I)electric;
						(II)gas;
						(III)phone;
						(IV)cable;
						(V)water service and
			 sewer; and
						(VI)wi-fi
			 networks;
						(iii)hydro-electric
			 projects and flood control measures;
					(iv)development of
			 waste, recycling, and waste treatment facilities; and
					(v)development of
			 any property to provide an essential public health or safety service such as a
			 privately operated prison or hospital.
					(8)Public
			 useThe term “public use”—
				(A)means any use of
			 property acquired by eminent domain that is—
					(i)used by a
			 governmental entity;
					(ii)owned, operated,
			 or maintained by a government entity and used by the public as a right-of-way;
			 or
					(iii)used by a
			 common carrier; and
					(B)includes—
					(i)right-of-ways;
					(ii)roadways;
					(iii)highways;
					(iv)interstates;
					(v)interchanges;
					(vi)bike
			 paths;
					(vii)waterways and
			 navigable waters;
					(viii)airports,
			 railroads, and other transportation needs; and
					(ix)public parks and
			 public buildings, including—
						(I)schools;
						(II)hospitals;
						(III)prisons;
						(IV)government
			 buildings; and
						(V)sports stadiums,
			 theaters, or other public entertainment venues provided that any takings for
			 these projects is limited solely to the real property necessary for—
							(aa)the
			 construction of such stadiums, theaters or venues; and
							(bb)parking
			 facilities and public transportation and access roads to and from such
			 stadiums, theaters or venues.
							(9)Real property
			 interestThe term “real property interest” means any—
				(A)fee title
			 interest;
				(B)lease
			 interest;
				(C)easement;
				(D)development
			 rights;
				(E)mineral
			 rights;
				(F)water
			 rights;
				(G)rights in real
			 property related to sky, air, or vision which affect the value of such real
			 property; or
				(H)future interest
			 in any of the real property interests or rights described in subparagraphs (A)
			 through (G).
				4.Denial of
			 Federal funds for takings not for the public use
			(a)Denial of
			 fundsA condemning authority or acquiring party that engages or
			 participates in a taking or condemnation of any real property interest not for
			 a public use or public purpose, without the consent of the owner of such real
			 property interest, under the power of eminent domain pursuant to the Fifth
			 Amendment of the United States Constitution, or under any relevant State
			 constitution, statute, or regulation, shall not be eligible to receive any
			 Federal funds, including any funds appropriated by Congress or otherwise
			 expended from the Federal treasury.
			(b)Certification
			 of eligibility to receive funds
				(1)In
			 generalAny entity applying for Federal funds shall certify to
			 the appropriate Federal agency, under penalty of perjury, that any funds it
			 receives will not be used to—
					(A)develop any real
			 property which is subject to or otherwise subsequently becomes subject to a
			 Fifth Amendment property protection statement;
					(B)further any
			 economic development associated with an exercise of eminent domain power which
			 is not in furtherance of a public use or public purpose; or
					(C)provide, further,
			 or enhance an incidental economic benefit.
					(2)Regulations
			 requiredThe Secretary of the Treasury shall promulgate rules and
			 regulations to establish the procedures and rules regarding the certification
			 required under paragraph (1), including—
					(A)certification
			 language; and
					(B)application
			 forms.
					(3)Notice to the
			 IRSEach Federal agency shall forward a copy of each
			 certification required under paragraph (1) that it receives to the Commissioner
			 of Internal Revenue.
				(4)Audits
					(A)AuthorityThe
			 Commissioner of Internal Revenue may conduct an audit of any condemning
			 authority or acquiring party that has made a certification under paragraph (1)
			 and may review such books, records, and materials as the Commissioner
			 determines appropriate.
					(B)Reimbursement
			 obligationIf after an audit of a condemning authority or
			 acquiring party, the Commissioner of Internal Revenue determines that the
			 condemning authority or acquiring party violated the terms of the certification
			 required under paragraph (1), the condemning authority or acquiring party shall
			 reimburse the Department of the Treasury for any funds—
						(i)received from any
			 Federal agency;
						(ii)expended by the
			 Secretary of the Treasury in conducting the audit; and
						(iii)together with
			 interest, compounded annually at a rate of 12 per centum, calculated from the
			 date of disbursement of such funds until the obligation has been repaid.
						(C)Audit of prior
			 periodsAn audit conducted under this paragraph—
						(i)shall not be
			 limited to the year in which a suspected violation of the terms of the
			 certification required under paragraph (1) occurs; and
						(ii)may extend back
			 to cover any year or years in the period beginning 10 years prior to the year
			 such audit commences.
						(D)AppealThe
			 United States Court of Federal Claims shall have original and exclusive
			 jurisdiction over any appeal by a condemning authority or acquiring party of
			 any reimbursement obligation imposed under subparagraph (B).
					5.Denial of tax
			 benefits for takings not for the public use
			(a)Fifth Amendment
			 property protection statement
				(1)In
			 generalUpon receipt of a notice from a condemning authority
			 which states the intent of the condemning authority to initiate an eminent
			 domain proceeding against a real property interest of a property owner, any
			 property owner who receives such notice may file a Fifth Amendment property
			 protection statement (in this section referred to as a PPS) with
			 the appropriate State or local agency responsible for recording deeds, liens,
			 or mortgages of real property in which the affected real property interest is
			 located, provided that the property owner files the PPS not later than 90 days
			 after the receipt of such notice.
				(2)Contents of
			 PPSEach PPS described in paragraph (1) shall state the basis on
			 which the property owner believes that a condemning authority has exceeded its
			 authority in exercising its eminent domain power to take or condemn the real
			 property interest of the property owner, including by using or intending to use
			 such taking or condemnation to create an incidental economic benefit.
				(3)Filing Copy of
			 PPS with the commissioner of internal revenueA property owner
			 may submit a copy of each PPS such property owner filed under paragraph (1) to
			 the Commissioner of Internal Revenue.
				(4)Voluntary
			 Release of PPS
					(A)In
			 generalA property owner, the personal representative of a
			 property owner, the estate of a deceased property owner, or any qualified heir
			 of a deceased property owner (as such term is defined in section 2032A(e) of
			 the Internal Revenue Code) may voluntarily file a document terminating a PPS
			 with the appropriate State or local agency responsible for recording, deeds,
			 liens, or mortgages of real property in which the affected real property
			 interest is located.
					(B)EffectThe
			 effect of filing a termination of PPS under subparagraph (A) shall be to void
			 such PPS.
					(5)Involuntary
			 release of PPS
					(A)In
			 generalA condemning authority may seek a judicial determination
			 of the validity of any timely filed PPS in any State court having jurisdiction
			 over takings or condemnation proceedings in the State in which the affected
			 real property interest is located.
					(B)Burden of
			 proofIn any case initiated under subparagraph (A), a condemning
			 authority shall bear the burden of proof in demonstrating that such taking or
			 condemnation is not inconsistent with section 6(a).
					(C)Final
			 orderUpon a final determination of any court described in
			 subparagraph (A) that such taking or condemnation does not violate section
			 6(a), the court may enter an order releasing the PPS.
					(6)Form of
			 PPSThe Secretary of the Treasury shall establish a uniform
			 format for all PPS and releases of PPS to be used by property owners.
				(b)Rules of
			 construction
				(1)In
			 generalA PPS is intended to enhance the property protections
			 afforded by the Fifth Amendment by permitting a property owner to take action
			 to discourage those takings which are not in furtherance of either a public use
			 or public purpose.
				(2)Effect of PPS
			 on compensation award to property ownerAny compensation awarded
			 for a taking pursuant to the Fifth Amendment shall be made without regard to
			 any PPS attaching to the property being taken.
				(3)Additional
			 effects of a PPSA PPS shall—
					(A)attach to the
			 real property interest which is described in the PPS; and
					(B)bind the current
			 owner and all future owners, including successor in interests, assigns, or
			 heirs, who at any time hold title to all or any portion of such real property
			 interest.
					(c)Tax effects of
			 PPSFor a period of 20 years beginning on the January 1st
			 immediately following the date of recording of any PPS, any acquiring party
			 which acquires any real property interest which is subject to a PPS shall be
			 prohibited from claiming any benefit, deduction, or tax credit related to any
			 activities conducted within the geographical boundaries comprising the
			 jurisdiction of the condemning authority under the Internal Revenue Code of
			 1986, including the following:
				(1)Section 27
			 (relating to taxes of foreign countries and possessions of the United States;
			 possession tax credit).
				(2)Section 38
			 (relating to general business credits).
				(3)Section 39
			 (relating to carryback and carryforward of unused credits).
				(4)Section 40
			 (relating to alcohol used as a fuel).
				(5)Section 41
			 (relating to credit for increasing research activities).
				(6)Section 42
			 (relating to low-income housing credit).
				(7)Section 45
			 (relating to electricity produced from certain renewable resources).
				(8)Section 45A
			 (relating to Indian employment credit).
				(9)Section 45B
			 (relating to credit for portion of employer social security taxes paid with
			 respect to employee cash tips).
				(10)Section 45C
			 (relating to clinical testing expenses for certain drugs for rare diseases or
			 conditions).
				(11)Section 45D
			 (relating to new markets tax credit).
				(12)Section 45E
			 (relating to small employer pension plan startup costs).
				(13)Section 45F
			 (relating to employer-provided child care credit).
				(14)Section 47
			 (relating to rehabilitation credit).
				(15)Section 103
			 (relating to interest on State and local bonds).
				(16)Section 162
			 (relating to trade or business expenses).
				(17)Section 163
			 (relating to interest).
				(18)Section 164
			 (relating to taxes).
				(19)Sections 165 and
			 166 (relating to ordinary losses).
				(20)Section 167
			 (relating to depreciation).
				(21)Section 169
			 (relating to amortization of pollution control facilities).
				(22)Section 172
			 (relating to net operating loss deduction).
				(23)Section 174
			 (relating to research and experimental expenditures).
				(24)Section 175
			 (relating to soil and water conservation expenditures).
				(25)Section 178
			 (relating to authorization of cost of acquiring a lease).
				(26)Section 179
			 (relating to election to expense certain depreciable business assets).
				(27)Sections 48(g)
			 and 170(h) (relating to Federal Historic Preservation Tax Incentives).
				(28)Section 198
			 (relating to Brownfields Tax Incentives).
				(29)Sections 1201
			 through 1298 (relating to capital losses).
				(30)Section 1400F
			 (relating to Renewal Communities).
				(31)Sections 1391
			 through 1398 (relating to Empowerment Zones and Enterprise Communities Tax
			 Incentives).
				6.Protection of
			 Personal Property Rights
			(a)General
			 ruleNo government shall engage or participate in a taking or
			 condemnation of any private real property interest under the power of eminent
			 domain for any purpose unless such taking or condemnation is either a public
			 purpose or a public use.
			(b)Scope of
			 applicationThis section applies in any case in which the
			 exercise of eminent domain—
				(1)is by the Federal
			 Government;
				(2)is related to a
			 program or activity that receives Federal financial assistance; or
				(3)would affect,
			 commerce with foreign nations, among the several States, or with Indian
			 tribes.
				7.Judicial
			 relief
			(a)Cause of
			 action
				(1)In
			 generalA person may assert a violation of this Act as a claim or
			 defense in a judicial proceeding and obtain appropriate relief against a
			 government.
				(2)StandingStanding
			 to assert a claim or defense under paragraph (1) shall be governed by the
			 general rules of standing under article III of the Constitution.
				(b)JurisdictionAny
			 pending action under which a government exercises its authority of eminent
			 domain shall not operate as a limit on a court from hearing any claim for
			 relief under this Act.
			(c)Burden of
			 persuasionIf a plaintiff produces prima facie evidence to
			 support a claim alleging a violation of the Fifth Amendment takings clause or a
			 violation of section 6, the government shall bear the burden of persuasion on
			 any element of such claim.
			(d)Full faith and
			 creditAdjudication of a claim of a violation of this Act in a
			 non-Federal forum shall not be entitled to full faith and credit in a Federal
			 court unless the claimant had a full and fair adjudication of that claim in the
			 non-Federal forum.
			(e)Attorneys’
			 feesSection 722(b) of the Revised Statutes (42 U.S.C. 1988(b))
			 is amended by inserting the Private Property Rights Protection
			 Act, after the Religious Land Use and Institutionalized Persons
			 Act of 2000 (42 U.S.C. 2000cc et seq.),.
			(f)Authority of
			 United States to enforce this Act
				(1)In
			 generalThe United States may bring an action for injunctive or
			 declaratory relief to enforce compliance with this Act.
				(2)LimitationNothing
			 in this subsection shall be construed to deny, impair, or otherwise affect any
			 right or authority of the Attorney General, the United States, or any agency,
			 officer, or employee of the United States, acting under any law other than this
			 subsection, to institute or intervene in any proceeding.
				8.Rules of
			 construction
			(a)Broad
			 constructionThis Act shall be construed in favor of a broad
			 protection of personal property rights, to the maximum extent permitted by the
			 terms of this Act and the Constitution.
			(b)No preemption
			 or repealNothing in this Act shall be construed to preempt State
			 law, or repeal Federal law, that is equally as protective of personal property
			 rights as, or more protective of personal property rights than, this
			 Act.
			(c)SeverabilityIf
			 any provision of this Act or of an amendment made by this Act, or any
			 application of such provision to any person or circumstance, is held to be
			 unconstitutional, the remainder of this Act, the amendments made by this Act,
			 and the application of the provision to any other person or circumstance shall
			 not be affected.
			
